NUMBER 13-20-00197-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

OSCAR G. HERNANDEZ,                                                      Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 226th District Court
                        of Bexar County, Texas.


                                     ORDER
             Before Justices Benavides, Hinojosa, and Silva
                           Order Per Curiam

       On March 3, 2021, counsel for appellant filed an Anders brief and a motion to

withdraw in this cause. See Anders v. California, 386 U.S. 738,744 (1967). On March

9, 2021 and March 29, 2021, the Clerk of this Court issued notices to appellant’s

counsel, the Honorable Patrick Montgomery, that the brief filed was not in compliance

with Kelly v State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Specifically, we noted that
Mr. Montgomery provided appellant with the mailing address for this Court in order to

return the form motion for pro se access to the appellate record. See Anders v.

California, 386 U.S. 738 (1967) and Kelly, 436 S.W.3d 313. To date, Mr. Montgomery

has failed to comply with this Court’s instructions.

         IT IS THEREFORE ORDERED that the Honorable Patrick Montgomery,

counselor for appellant, file documentary evidence in compliance with the above-

referenced requirements with this Court on or before ten (10) days after the date of this

order.

                                                             PER CURIAM

 Do not publish.
 TEX. R. APP. P. 47.2(b).


Delivered and filed on the
21st day April, 2021.




                                             2